McFarland, J.
This is an action to enforce a street assessment for grading a part of Mason Street between California and Sacramento streets, in San Francisco. Judgment went for defendant, and plaintiff appeals.
The court finds that the contract was made on Jan-*163nary 15,1873; that the work was to be performed within one hundred and fifty days from the making of the contract; and that the work was not performed within that time, or within any time extended for its performance. There were attempts to extend the time years after its expiration; but, as before held by this court, such attempts were futile. The contract was made under the statute of 1871-72; and the case is on all fours with the case of Dougherty v. Coffin, 69 Cal. 454. There is nothing in the point that the court failed to find on some minor issues; having found against appellant as above stated, the other matters were entirely immaterial. It would make no difference which way they were found.
Judgment and order denying a new trial affirmed.
Sharpstein, J., and Thornton, J., concurred.